Citation Nr: 9923809	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for hypertension.

2.  Entitlement to service connection for impaired visual 
acuity.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for residuals of left 
knee injury.

5.  Entitlement to service connection for residuals of right 
knee injury.

6.  Entitlement to service connection for arthritis of the 
shoulders, ankles, and other joints.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from December 1954 to December 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for residuals of left and right knee injuries, hypertension, 
arthritis of all joints, an eye disorder, and hearing loss.


FINDINGS OF FACT

1.  The record contains no medical evidence that the veteran 
incurred hypertension during his active military service, nor 
any competent evidence of a nexus between his current 
disability from hypertension and any disease or injury he 
incurred during such service.

2.  The record contains no competent medical evidence that 
the veteran has a current eye disability.

3.  The record contains no competent medical evidence that 
the veteran has current hearing loss disability nor any 
competent medical evidence of a nexus between his complaints 
of diminished hearing and any disease or injury he incurred 
during his active military service.

4.  The record contains no competent medical evidence of a 
nexus between his current knee disorders, diagnosed as 
arthritis, and any disease or injury he incurred during such 
service.

5.  The record contains no competent medical evidence that 
the veteran has current disability from arthritis affecting 
any joint or joints other than his knees.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim of entitlement to service connection for an eye 
disorder is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  The claim of entitlement to service connection for 
residuals of injuries to the left and right knees, including 
arthritis of the left and right knees, is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 
3.303 (1998).

5.  The claim of entitlement to service connection for 
arthritis in joints other than the knees, including the 
shoulders and ankles, is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops certain chronic diseases to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  The list of such diseases 
includes arthritis and hypertension, and is deemed to 
included sensorineural hearing loss.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims are not well grounded.  Where a claim is not 
well grounded it is incomplete, and the Department of 
Veterans Affairs (VA) is obliged under 38 U.S.C.A. § 5103(a) 
to advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision dated in September 1997, and in the 
statement of the case and supplemental statement of the case.  
The discussion below informs the veteran of the types of 
evidence lacking, and which he should submit for well-
grounded claims.  Unlike the situation in Robinette, in this 
case the veteran has not advised VA of the existence of any 
particular evidence which, if obtained, would render his 
claim well-grounded.

The veteran clarified his contentions during a hearing before 
a hearing officer at the RO in March 1998.  He testified that 
during most of his service, he was on an Army football team 
stationed at Fort Lee, Virginia.  He explained that while 
playing football during 1955 and 1956, he sustained knee 
injuries.  He reported that he may have been treated for such 
injuries at a hospital once or twice, but usually he was 
treated on the sidelines and was put back in the game.  He 
denied ever having a leg casted.  He was unaware of having 
ever broken a bone.  He was unaware of any in-service 
diagnosis of a knee injury.  Since his separation from 
service, he predominantly treated himself for knee symptoms 
such as pain and swelling with over-the counter medicines.  
He recalled being treated in the 1960's by a physician who is 
now deceased.  The physician by whom he was next treated has 
submitted a letter and some treatment records.  The veteran 
asserted that he has had continuous symptoms of knee pain, 
swelling, and instability since his separation from service.  
He attributed his symptoms to arthritis which resulted from 
his in-service knee injuries while playing football.

At the hearing, the veteran clarified his claim for arthritis 
of all joints.  He testified that the arthritis he was 
referring to was in his shoulders and lower extremities.  He 
implied that such arthritis is also the result of injuries he 
sustained while playing football in service.  He also 
attributed current disability from hearing loss to head 
injuries he sustained while playing football in service.

The veteran also testified that he was told he had 
hypertension while he was in service.  He asserted that he 
has taken medication for hypertension continuously since soon 
after his separation from service.

Concerning his claim for an eye disorder, the veteran 
testified that he was first issued eyeglasses during his 
active service, and had not needed eyeglasses before.  His 
current symptoms were of blurry vision when reading.  He 
stated that he was farsighted.

The only service medical record contained in the claims 
folder is a report of the veteran's medical examination at 
the time of his separation from service.  In a space provided 
to report significant or interval history, the examiner 
described such history as "essentially negative."  Defects 
and diagnoses were "none."  The veteran's blood pressure 
was 120/80.  His hearing for whispered voice was 15/15.  His 
uncorrected distant vision was 20/20.  His uncorrected near 
vision was J#1.  The veteran's upper and lower extremities 
were clinically normal.  The examiner reported that no 
further specialist examinations were indicated.

Regrettably, the RO was unable to secure medical records 
other than a copy of the report of the veteran's physical 
examination for separation from service.  The RO corresponded 
to the National Personnel Records Center (NPRC) on several 
occasions to attempt to secure additional records.  The 
veteran was advised in August 1997 that all attempts to 
obtain his service medical records had been unsuccessful.  He 
was asked to submit any such records which he had in his 
possession.  In correspondence received from the NPRC in 
December 1998, a representative of that center advised that 
RO that a search of morning reports for the veteran's unit 
produce no medical status information or treatment entries 
about him.


I.  Hypertension

During a VA examination in January 1997, the veteran gave a 
history of in-service symptoms of nausea and dizziness which 
were diagnosed as hypertension.  Recently, he was taking 
Verapamil which improved his blood pressure.  He reported 
that in the early 1980 he underwent an extensive work-up 
after several episodes of chest pain, including 
electrocardiogram and stress test.  A cardiac etiology for 
his symptoms was ruled out.  He denied any diagnosis of 
angina, myocardial infarction, cardiomegaly, stroke, or 
hypertension-related kidney disease.  He denied having 
swelling in his feet.  On examination, the size and location 
of his heart appeared to be normal.  Heart sounds were 
normal, without murmurs, rubs, or gallops.  His lungs were 
clear.  There was no jugular vein distention.  Hepatojugular 
reflux was normal.  Carotids were 2+ and equal bilaterally, 
without bruits.  There was no peripheral edema or varicose 
veins.  Peripheral pulses were intact, 2+, and equal 
bilaterally.  Blood pressure was 155/85.  The pertinent 
diagnosis was hypertension, with history of high blood 
pressure since 1955, well-controlled on Verapamil without any 
evidence of end-organ damage.

In a letter dated in March 1998, a registered nurse who had 
worked from 1985 to 1988 at a high school were the veteran 
had also worked, stated that she had periodically checked his 
blood pressure due to his history of hypertension.  During 
one such screening, his blood pressure was significantly high 
and the veteran had to go to a hospital for medical 
evaluation and treatment.

A letter from the veteran's private physician dated in March 
1998 indicated that the veteran's blood pressure had been 
episodically difficult to manage.  As of the date of the 
letter, he was placed on a different blood pressure 
medication.  The physician suggested that the veteran's blood 
pressure could be affected by his knee pain.

The veteran has submitted several written statements to 
support his claim.  His wife asserted that he had had 
continuous problems with his blood pressure since his 
separation from service.  An acquaintance of twenty five 
years recalled two occasions when the veteran had to be 
treated at a hospital for high blood pressure.  Several other 
acquaintances and former coworkers recalled that the veteran 
had talked about his hypertension.  A former football 
teammate asserted that the veteran had high blood pressure 
and occasionally had to come out of games because of 
dizziness.

The Board has reviewed the entire record and finds that it 
contains no medical evidence that the veteran incurred 
hypertension during his active military service.  Nor is 
there any evidence of presumptive in-service incurrence, as 
the record does not contain medical evidence that the veteran 
had compensable disability from hypertension within one year 
of his separation from service.  Finally, there is no 
competent medical evidence that indicates that the veteran's 
hypertension is proximately due to or the result of any 
disease or injury he incurred during his active military 
service.  The Board must conclude that the claim for service 
connection for hypertension is not well grounded.

II.  Eye Disorder

The record contains no medical evidence that the veteran has 
an eye disorder.  During the January 1997 VA examination, his 
conjunctivae and corneas were normal.  The discs were sharp 
bilaterally.  No eye disorder was diagnosed.  According to 
the veteran's March 1998 testimony, his eye disorder is 
manifested by blurry near vision, without other symptoms.  He 
stated that he used store-bought glasses to read.  He 
indicated that he had been told that he is farsighted.  

The veteran has not contended, nor does the record reflect, 
that he sustained any trauma to his eyes during his active 
military service.  Further, there is no assertion, and there 
is no evidence, that he incurred any disease affecting his 
eyes during his active military service.  It appears by his 
testimony that that he has refractive error in both eyes, as 
he testified that he is farsighted and that his blurry vision 
can be corrected with glasses.  However, refractive error of 
the eye is not a disease or injury with the meaning of the 
applicable legislation providing for compensation benefits. 
38 C.F.R. § 3.303(c) (1998).  The record contains no medical 
evidence that indicates that the veteran has any other 
disability associated with his eyes. Thus, the first element 
of the Caluza analysis is unsatisfied.  The claim of 
entitlement to service connection for an eye disorder is not 
well grounded.

III.  Hearing Loss

Under the provisions of 38 C.F.R. § 3.385 (1998), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

The record contains no medical evidence that the veteran has 
current hearing loss disability as defined by the 
regulations, nor any medical evidence that he had hearing 
loss disability during his active military service.  There is 
also no medical evidence of a nexus between current 
disability from hearing loss and any disease or injury the 
veteran incurred during his active military service.  All 
three elements of the Caluza analysis are unsatisfied.  The 
claim for service connection for hearing loss is not well 
grounded.

IV.  Left and Right Knee Disorders

The record contains no medical evidence that the veteran 
sustained injuries to his knees during his active military 
service.  However, it is clear that he played football at the 
position of halfback.  A caption under a copy of a newspaper 
photograph of the veteran taking a hand-off indicates that 
the veteran was considered one of the team's best runners, 
although he had been hampered by injuries.  Another 
photograph shows the veteran being up-ended by a tackler.

The veteran's wife indicated in her written statement that 
she attended some of the games in which the veteran played.  
She witnessed him getting injured.  She asserted that he 
would be put back in the game after such injuries without 
proper medical treatment.  She also stated that the veteran 
would continue to play despite being in pain.  She reported 
that he had had continuous problems with his knees since his 
separation from service.

A former football teammate stated that the veteran hurt his 
knees several times while playing football.  This teammate 
observed the veteran limping many times.  He continued to 
play football wearing braces on his knees.  After the games, 
the veteran complained of pain in his knees.  His knees were 
swollen and he had to use crutches to ambulate.

Other statements from acquaintances of the veteran tend to 
show that he had disability associated with his knees.  The 
exact nature and onset of such disability is not clear from 
any of such statements.

The record does contain medical evidence that the veteran has 
current disability from left and right knee disorders.  X-
rays taken in October 1996 showed moderate to severe 
tricompartment cartilage loss bilaterally.  There was 
extensive synovial osteochondromatosis on the left.  A 
secondary genu valgus deformity was also present bilaterally.  
There was no evidence of acute fracture or dislocation.  
However, there was evidence of an old fracture of the right, 
superior tibial shaft.  The radiologist reported an 
impression of moderately advance osteoarthritis bilaterally, 
with considerable synovial osteochondromatosis on the left.

During the January 1997 VA examination, the veteran gave a 
history of recurrent football injuries to both knees.  He 
sustained an injury to his left knee when he was kicked by 
another player in the lateral aspect of the knee.  He was 
seen by a physician and treated with medicine and ice.  After 
the injury he developed swelling and pain and was treated by 
a trainer with ice.  He reported that the left knee was 
aspirated in October 1955.  He continued to play football and 
sustained recurrent injuries to the left knee, resulting in 
pain, swelling, and aspiration.  The last aspiration was in 
1960.  The veteran reported that he had not seen a physician 
during the period from 1972 to 1996.  His current complaints 
were of stiffness, swelling, and locking.  The veteran denied 
ever having a computed tomography (CT) scan, magnetic 
resonance imaging (MRI), arthrogram, or surgery to either 
knee.  The veteran reported that he had not seen any 
physician since 1960 for his right knee.  He reported that 
the right knee had never been aspirated.  After examining 
both knees, the examiner reported a diagnosis of degenerative 
joint disease of the left knee and right knee arthralgia.  
The examiner stated that both the left and the right knee 
were objectively and functionally normal.

In his March 1998 letter, the veteran's private physician 
reported that the veteran had severe arthritis of the knees 
and an apparent old fracture of the right tibia.  According 
to the letter, the veteran's knee problems began during his 
active service.  The problem became progressively worse over 
time.  Currently, he had chronic pain as a result of knee 
disease.

Although the lay statements of record indicate that the 
veteran was occasionally sidelined during football games from 
injuries sustained in such games, the medical nature of such 
injuries is not elucidated by any evidence in the record.  
Further, the record contains no competent medical evidence of 
a nexus between the in-service football injuries and the 
arthritis the veteran now has.  Absent evidence that the 
veteran has the expertise to render an opinion on the 
etiology of his knee arthritis, has assertions that his 
current disability from such arthritis is related to in-
service injuries are afforded no probative weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For the same 
reason, the lay statements contained in the claims folder are 
not probative of the relationship, if any, between the 
veteran's current knee disability and any in-service injury.

The March 1998 letter from the veteran's private physician is 
not sufficient to constitute the medical evidence required to 
satisfy the nexus element of Caluza.  First, the assertion 
that the veteran's knee problems began in service must have 
been based on the history as provided by the veteran, as the 
veteran testified that he did not begin to be seen by this 
physician until some time in the mid to late 1960's, and no 
medical records of in-service injuries are available.  The 
physician's recitation of the veteran's history, as provided 
by the veteran, without further medical comment as to the 
etiology of the knee disorders, does not constitute the 
required medical evidence of nexus.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).  Also, the letter does not state that 
the veteran's arthritis was traumatic or that it is the 
result of knee injuries sustained during the veteran's active 
service.  

The Board finds that the record contains no competent medical 
evidence or opinion showing a nexus between the veteran's 
current disability from arthritis in both knees and any 
disease or injury he incurred during his active military 
service.  The Board concludes that the claim for service 
connection for residuals of knee injuries, including 
arthritis of the left and right knee, is not well grounded.

V.  Arthritis of the Shoulders and Joints of the Lower 
Extremities

Most of the evidence contained in the claims folder has been 
discussed above.  In addition to such evidence, the record 
contains a copy of a test result which showed that the 
veteran had a high rheumatoid factor.  His private physician 
advised him that such a result was not necessarily indicative 
of rheumatoid arthritis.  He further advised the veteran to 
see a rheumatologist.

The record contains no medical evidence that the veteran now 
has arthritis affecting joints other than his knees.  As to 
his claim for service connection for arthritis of other 
joints, i.e., of the shoulders, legs and ankles, the first 
element of the Caluza analysis is unsatisfied.  The Board 
concludes that the claim is not well grounded.


ORDER

Service connection for left and right knee arthritis, 
hypertension, an eye disorder, hearing loss, and arthritis of 
the shoulders, legs, and ankles, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

